Case: 12-1472     Document: 22    Page: 1       Filed: 11/02/2012




          NOTE: This order is nonprecedential.


   mntteb ~tate~ QCourt of ~peaI~
       for tbe jfeberaI Case: 12-1472        Document: 22   Page: 2   Filed: 11/02/2012




MIKKELSEN GRAPHIC ENGINEERING V. ZUND AMERICA              2


and 37(b) of the Federal Rules of Civil Procedure. Zund
appeals an order that grants an injunction relating to the
patents-in-suit. Under 28 U.S.C. § 1292(a)(1), this court
has jurisdiction over an appeal taken from orders "grant-
ing, continuing, modifying, or dissolving injunctions...."
28 U.S.C. § 1292(a)(1). See also Robert Bosch LLC v.
Pylon Mfg. Corp., 659 F.3d 1142, 1147 (Fed. Cir. 2011).
      Accordingly,
      IT Is ORDERED THAT:
     The motion is denied. The appellee's response brief is
 due within 21 days of the date of filing of this order.
                                     FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk


s24